*669OPINION.
Milliken:
For the years 1920 and 1921, we have not allowed as a deduction the salary of $3,000 per annum paid to the plant superintendent for the reason that said salary was charged to the labor pay roll and deducted as such in the returns filed by petitioner for the years in question. To allow as a deduction the $3,000 now claimed, would constitute a double deduction.
We have also not allowed the bonus claimed of $6,000 for the plant superintendent for the year 1921. The same was hot paid during the year. The testimony on this phase of the case was given by the general manager and is as follows:
Q. Did you enter into a contract witli him (Plant Supt.) ; did this man have a right or liability to get $6,000 from you?
A. Only as I granted to him.
Q. Suppose you had not paid it to him, what could Mr. Fierstos have done?
A. I do not suppose he could do anything.
Q. He could not do anything, if you had not paid it to him, he would just be out?
A. Yes, ^jr; perhaps get his ill will.
Q. That is all there would be to it?
A. Yes; he could not make me pay it.
Q. He could not make you pay it?
A. No, sir.
Q. You do not have any contract to pay him?
A. No, sir.
Q. You did not enter into any contract with him at any time?
A. No, sir.

Judgment will be entered under Rule 50.